

117 HR 91 IH: To designate the facility of the United States Postal Service located at 810 South Pendleton Street in Easley, South Carolina, as the “Private First Class Barrett Lyle Austin Post Office Building”.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 91IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Duncan (for himself, Mr. Norman, Mr. Rice of South Carolina, Mr. Wilson of South Carolina, Mr. Timmons, and Ms. Mace) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 810 South Pendleton Street in Easley, South Carolina, as the Private First Class Barrett Lyle Austin Post Office Building.1.Private First Class Barrett Lyle Austin Post Office Building(a)DesignationThe facility of the United States Postal Service located at 810 South Pendleton Street in Easley, South Carolina, shall be known and designated as the Private First Class Barrett Lyle Austin Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Private First Class Barrett Lyle Austin Post Office Building.